Citation Nr: 0026575	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  93-26 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an increased rating for the residuals of a 
fracture of the C2 vertebra with degenerative disc disease 
of the cervical spine, currently evaluated as 10 percent 
disabling.  

2. Entitlement to an increased (compensable) rating for 
numbness of the left hand.  

3. Entitlement to an increased (compensable) rating for 
numbness of the left facial nerve, maxillary branch.  



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from April 1981 to July 1982.  

This appeal arises from an October 1990 rating action by the 
RO in San Diego, California, which granted service connection 
for the residuals of a neck injury effective from January 
1990.  The RO evaluated the various manifestations of this 
service connected disability as follows: limitation of motion 
of the cervical spine secondary to a C2 fracture with 
degenerative disc disease, C6-7, rated as 10 percent 
disabling; numbness of the left hand (minor) evaluated as 
noncompensable; and numbness of the left facial nerve, 
maxillary branch, evaluated as noncompensable.  

Two Travel Board hearings were scheduled at the Honolulu, 
Hawaii RO prior to February 1993.  However, both were 
canceled due to the Board having changed its' plans to 
conduct hearings at that RO.  Subsequently, the veteran 
relocated to Massachusetts and the case was transferred to 
the Boston RO.  A Travel Board was scheduled at that RO in 
November 1993.  Correspondence was received from the veteran 
dated October 27, 1993, canceling his request for the Travel 
Board hearing.  

This case was remanded by the Board for further development 
in December 1995.  Subsequent to this remand, the veteran 
moved to the state of Oklahoma and the claims folder was 
therefore transferred to the RO in Muskogee, Oklahoma.  The 
Board again remanded this case to the RO in February 2000.  
It is before the Board for further appellate consideration at 
this time.  


REMAND

The veteran last was afforded a VA examination of his service 
connected cervical spine disorder, numbness in the left hand, 
and left facial numbness in July 1990. Given the length of 
time which has elapsed since the last VA examination, and 
given the effect of the decision of the United States Court 
of Appeals For Veterans Claims in DeLuca V. Brown, 8 Vet. 
App. 202 (1995), current VA examinations are necessary to 
properly evaluate these service connected disabilities.  
Following the Board remand of December 1995, VA neurological 
and orthopedic examinations were scheduled in December 1997, 
June 1998, and June 1999.  The veteran failed to appear for 
any of these examinations.  

Under the provisions of 38 C.F.R.§ 3.655 (b) when a claimant 
fails to report for a scheduled examination necessary to 
establish his entitlement to a claim for an increase in 
benefits, the claim shall be denied.  However, the claims 
folder did not contain a copy of any of the letters to the 
veteran from the VA medical facilities informing him of the 
date, time, and location of the neurological and orthopedic 
examinations scheduled in December 1997, June 1998, or June 
1999.  This omission is significant because a copy of such a 
letter is necessary to establish that the veteran was 
properly informed regarding the date, time, and place of the 
examinations.  

Accordingly, in the Board remand of February 2000 the RO was 
instructed to again schedule the veteran for VA neurological 
and orthopedic examinations to ascertain the current severity 
of his service connected cervical spine disability and his 
service connected disabilities involving numbness in the left 
hand and numbness of the left facial nerve, maxillary branch.  
The RO was to inform the veteran that, in the event that he 
failed to appear for the scheduled examinations without good 
cause, his claims would be denied under the provisions of 
38 C.F.R. § 3.655(b).  The RO was further instructed to 
obtain and associate with the claims folder copies of the 
letter(s) from the VA medical facility to the veteran 
informing him of the dates, times, and locations of these 
examinations.  Thereafter, the RO was to adjudicate the 
issues on appeal on the basis of the evidence, if the veteran 
appeared for the scheduled examinations, and if he did not 
appear for the examinations, the RO was to deny the veteran's 
claims on the basis of 38 C.F.R. § 3.655(b).  

Pursuant to the Board remand of February 2000, it appears 
that the veteran was scheduled for VA orthopedic and 
neurological examinations in February 2000.  The claims 
folder contains computer-generated documents which indicate 
that the veteran failed to report for these examinations, all 
of which were scheduled on February 29, 2000.  Thereafter, 
the RO returned the claims folder to the Board without any 
further adjudicative action.  The claims folder does not 
contain copies of the letters from the VA medical facility to 
the veteran informing him of the times, dates, and places to 
report for the February 2000 VA neurological and orthopedic 
examinations.  Again, this omission is significant because a 
copy of such a letter is necessary to establish that the 
veteran was properly informed regarding the date, time, and 
place of the examinations.  Without such evidence, the 
provisions of 38 C.F.R. § 3.655(b) cannot be applied.  
Additionally the RO did not furnish the veteran a 
supplemental statement of the case denying his claims for 
increased ratings under 38 C.F.R. § 3.655(b).  

The United States Court of Appeals For Veterans Claims 
(Court) has held that where a remand of the Board is not 
complied with, the Board itself errs in failing to insure 
compliance Stegall v. West, 11 Vet. App. 268 (1998).  Since 
that is the case, it is apparent that this case must again be 
REMANDED to the RO for the following action:  

1. The RO should again schedule the 
veteran for VA orthopedic and 
neurological examinations to determine 
the severity of his cervical spine 
disorder, numbness in the left hand, 
and left facial nerve disorder.  The 
RO should contact the appropriate 
person at the VA medical facility 
scheduling the examinations, and 
arrange for copies of the letter(s) 
informing the veteran of the dates, 
times and locations of these 
examinations to be forwarded to the RO 
for incorporation into the claims 
folder.  In addition, the RO should 
inform the veteran, in accordance with 
instructions in this remand, that in 
the event that he fails to appear for 
the above examinations, without good 
cause, his claims will be denied under 
the provisions of 38 C.F.R. 
§ 3.655(b).  

2. If the veteran appears for his VA 
orthopedic examination, the claims 
folder must be made available to the 
examining physician so that the all 
pertinent clinical records can be 
reviewed in detail.  All clinical 
findings noted on the examination 
should be reported in detail.  X-rays 
of the cervical spine must be 
performed and the examiner and/or 
radiologist must comment as to whether 
or not there is a demonstrable 
deformity of the fractured C2 
vertebrae.  Range of motion in the 
cervical spine should be reported in 
degrees of motion, and in all planes.  
The examiner should also characterize 
any limitation of motion in the 
cervical spine as slight, moderate, or 
severe in degree.  The examiner should 
also comment as to whether the 
veteran's cervical spine disability 
involves cervical intervertebral disc 
syndrome and, if so, whether such is 
slight, moderate, severe, or 
pronounced in degree.  In regard to 
the provisions of 38 C.F.R. §§ 4.40 
and 4.45, the examining physician 
should comment as to functional loss 
due to pain on undertaking motion, if 
any, as well as the presence or 
absence of weakened movement, excess 
fatigability on use, and 
incoordination caused by the veteran's 
service connected cervical spine 
disability.  

3. If the veteran appears for the VA 
neurological examination, the claims 
folder must be made available to the 
examining physician so that the all 
pertinent clinical records can be 
reviewed in detail.  All pertinent 
clinical findings in regard to the 
neurological dysfunction in the 
veteran's left hand and left face 
should be reported in detail.  The 
examining physician should 
specifically identify the injured 
nerve(s) in the veteran's left upper 
extremity and the left side of his 
face and the degree of disability in 
each.  In regard to nerve dysfunction 
in the veteran's left hand, such 
should be described as complete 
paralysis, severe incomplete 
paralysis, moderate incomplete 
paralysis, mild incomplete paralysis, 
or asymptomatic.  Any nerve 
dysfunction in the left side of the 
veteran's face should be described as 
complete paralysis, severe incomplete 
paralysis, moderate incomplete 
paralysis, or less than moderate 
incomplete paralysis.  

4. When the above development has been 
completed, the RO should review the 
claims folder.  If the veteran 
appeared for the above orthopedic and 
neurological examinations, the RO must 
review the reports of the examinations 
in order to insure that all the 
requested findings are included in the 
reports of these examinations and that 
any deficiencies are corrected.  If 
the veteran does not appear for these 
examinations, the RO must insure that 
copies of the letters from the VA 
medical facility to the veteran 
informing him of the dates, times, and 
locations of these examinations are 
associated with the claims folder.  

5. Then, the RO should review of the 
veteran's claims.  If the veteran 
appeared for the examinations 
discussed above, the claims should be 
decided on the basis of the evidence 
of record.  If the veteran did not 
appear for the above examinations, the 
claims should be denied under the 
provisions of 38 C.F.R. § 3.655(b).  

6. If the veteran's claims are denied, he 
should be afforded a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  
Then, the case should be returned to 
this Board for further appellate 
consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence, to afford the veteran due 
process of law, and to comply with precedent decisions of the 
Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



